Case 4:18-cv-01060-YGR Document 250-2 Filed 03/30/20 Page 1 of 33




                      EXHIBIT 7
         Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 250-2   Filed 03/30/20
                                            Filed 05/25/12   Page 1Page
                                                                    of 122 of 33 ID #:143
                                                                           Page




                        EXHIBIT 2
         Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 250-2   Filed 03/30/20
                                            Filed 05/25/12   Page 2Page
                                                                    of 123 of 33 ID #:144
                                                                           Page




                                                                    Exhibit 2, Page 10
         Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 250-2   Filed 03/30/20
                                            Filed 05/25/12   Page 3Page
                                                                    of 124 of 33 ID #:145
                                                                           Page




                                                                          Exhibit 2, Page 11
         Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 250-2   Filed 03/30/20
                                            Filed 05/25/12   Page 4Page
                                                                    of 125 of 33 ID #:146
                                                                           Page




                                                                         Exhibit 2, Page 12
         Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 250-2   Filed 03/30/20
                                            Filed 05/25/12   Page 5Page
                                                                    of 126 of 33 ID #:147
                                                                           Page




                                                                        Exhibit 2, Page 13
         Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 250-2   Filed 03/30/20
                                            Filed 05/25/12   Page 6Page
                                                                    of 127 of 33 ID #:148
                                                                           Page




                                                                      Exhibit 2, Page 14
         Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 250-2   Filed 03/30/20
                                            Filed 05/25/12   Page 7Page
                                                                    of 128 of 33 ID #:149
                                                                           Page




                                                                       Exhibit 2, Page 15
         Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 250-2   Filed 03/30/20
                                            Filed 05/25/12   Page 8Page
                                                                    of 129 of 33 ID #:150
                                                                           Page




                                                                    Exhibit 2, Page 16
        Case 4:18-cv-01060-YGR
Case 8:12-cv-00812-JLS-DFM     Document
                            Document 10-4250-2  Filed 03/30/20
                                          Filed 05/25/12  Page Page
                                                               9 of 1210 Page
                                                                         of 33 ID #:151




                                                                      Exhibit 2, Page 17
      Case 4:18-cv-01060-YGRDocument
Case 8:12-cv-00812-JLS-DFM   Document  250-2
                                     10-4      Filed
                                           Filed     03/30/20
                                                  05/25/12    Page
                                                            Page    1112
                                                                 10 of of 33
                                                                           Page ID
                                    #:152




                                                                 Exhibit 2, Page 18
      Case 4:18-cv-01060-YGRDocument
Case 8:12-cv-00812-JLS-DFM   Document  250-2
                                     10-4      Filed
                                           Filed     03/30/20
                                                  05/25/12    Page
                                                            Page    1212
                                                                 11 of of 33
                                                                           Page ID
                                    #:153




                                                                 Exhibit 2, Page 19
                Case 4:18-cv-01060-YGRDocument
          Case 8:12-cv-00812-JLS-DFM   Document  250-2
                                               10-4      Filed
                                                     Filed     03/30/20
                                                            05/25/12    Page
                                                                      Page    1312
                                                                           12 of of 33
                                                                                     Page ID
                                              #:154
Be in the Know.
Sign up for savings, news, updates.
Please enter a valid email address.
We're having trouble saving your address. Please try again.
Thank you. A welcome email has been sent.
Enter Your Email Address




Read What You Love.
Anywhere You Like
NOOK for iPad™
NOOK for iPhone®
NOOK for Android™
NOOK for PC™
NOOK for Mac™
Learn More
Keep Up with BN's Buzz.



         B&N Services                                                                         Shipping & Delivery             Quick Help
         About B&N                    Affiliate Network               Advanced Search         About Free Shipping             Customer Service   All Help Topics
         Investor Relations           Advertise                       B&N MasterCard          About Shipping                  Order Status       Sitemap
         Barnes & Noble, Inc.         Publisher & Author Guidelines   Bulk Order Discounts    Shipping Rates                  Easy Returns       Accessibility
         Careers at BN.com            B&N Membership                  B&N Bookfairs           Store Returns                   Product Recalls
                                                                      My B&N                                                                     Terms of Use,
                                                                                              Copyright, and Privacy Policy
© 1997-2012 Barnesandnoble com llc




                                                                                                                               Exhibit 2, Page 20


http://www.barnesandnoble.com/t...                                                5/24/2012                                                          Page 2 of 2
Case 4:18-cv-01060-YGR Document 250-2 Filed 03/30/20 Page 14 of 33




                      EXHIBIT 8
       Case 4:18-cv-01060-YGR
Case 2:15-cv-03553-R-MRW       Document
                           Document 24-2 250-2  Filed 03/30/20
                                          Filed 09/03/15       Page
                                                          Page 1 of 2 15Page
                                                                         of 33ID #:228
       Case 4:18-cv-01060-YGR
Case 2:15-cv-03553-R-MRW       Document
                           Document 24-2 250-2  Filed 03/30/20
                                          Filed 09/03/15       Page
                                                          Page 2 of 2 16Page
                                                                         of 33ID #:229
Case 4:18-cv-01060-YGR Document 250-2 Filed 03/30/20 Page 17 of 33




                      EXHIBIT 9
        Case 4:18-cv-01060-YGR
Case 2:15-cv-03911-PA-MRW       Document
                             Document 12-2250-2
                                            Filed Filed 03/30/20
                                                  05/29/15   PagePage  18 of
                                                                 1 of 12     33 ID #:60
                                                                          Page




                      EXHIBIT I
                                             Case 4:18-cv-01060-YGR
                                     Case 2:15-cv-03911-PA-MRW       Document
                                                                  Document 12-2250-2
                                                                                 Filed Filed 03/30/20
                                                                                       05/29/15   PagePage  19 of
                                                                                                      2 of 12     33 ID #:61
                                                                                                               Page




match.com                                                                                                      Matches •      Connections   Messages      Profile        Sign in

                                                                                                                                                       Q mobile     • invite friends




   Sign up and become a member today for
   free!
  Only members can view the millions of profiles and photos on our site, save their searches and
  favorite profiles. Plus, you can create a free profile and start sending winks and flirting with other
  members. So, take the first step to finding love on match.com and sign up today!




    Register Now and Look for FREE!
                 Your Email Address:

             [                                                i

                 Your Birthday

             i             mi            ^ii             pi

                 Your Country:
                     United States


                 Your Zip / Postal:

                 i                                            i

             I am a;                   Man        _ Woman

                 Seeking:              Man          Woman

                 Choose a Username:



                 Choose a Password:


                 SI I'm ready. Please email me new matches you identify,
                 and send me updates on special offers from Match.com only.

                                   CONTINUE »

                 By Choosing "Continue", Icertify Iam at least 18
                 years old and have read and agree to the Match.com
                 privacy policy and terms of use.


                                                                     Already a member? Sign in »




About MatcK.coi             Online Dalioq Safety Tips         H^Jp/FAQs              V Hatch.com Guarantee            on Hatducofii
                            Dating Articles & Advice      1   Profile Assistj                                Become jn Affiliate
                            How Online Dating Worki           Coc.cjct Us
                                                                                    a                        Promotions 8. Sponsorships
Media Room
                                                                                    If Gift Subscription!    Busmes: Dfvelopmcnt
Careers                     Relationship Tips                                       1 rVofilePrp
                                                                                                             a It      Q
                                                ml
& Copyntsht 2011 Match,                         ial-C!79fcal-Q.
partner sitis-       Evite 1 Ex:                                    j OlcCupic i OnhnsDating
        Case 4:18-cv-01060-YGR
Case 2:15-cv-03911-PA-MRW       Document
                             Document 12-2250-2
                                            Filed Filed 03/30/20
                                                  05/29/15   PagePage  20 of
                                                                 3 of 12     33 ID #:62
                                                                          Page




                      EXHIBIT 2
        Case 4:18-cv-01060-YGR
Case 2:15-cv-03911-PA-MRW       Document
                             Document 12-2250-2
                                            Filed Filed 03/30/20
                                                  05/29/15   PagePage  21 of
                                                                 4 of 12     33 ID #:63
                                                                          Page




    matcn.com
                 _      _                   ,                                                                                                         account | mobile | help | sign out

                                                                                                             Home   I   Search i    Matches I     Daily 5     I   Messages I    Profile

    Welcome qatestsayh6




           Enter payment information to complete your subscription.

           You will be billed $125.94. Please fill out the information below.
                                                                                                                                        ii          14 days FREE


                                                                                                                                                                       Total = $0.00

              STEP 1. Billing Address                                                                                                   You will be billed $125.94 for a 6-month
                                                                                                                                        subscription after your 14 free days.
           For your safety, we make sure that your bffing address matches the one on your credit card.

           FIRST NAME:                                                                                                                     VISA             otsc VOl
                                                                                                                                                                       1.1-     <!»



                                                                                                                                           sss
           BILLING ADDRESS:




                                                                            California


                                    United States




              STEP 2. Payment Info

                This is a secure site.
                                                                                                         Other forms of payment
           CARD TYPE                V|SA                 ~
                                                                                                         (    W'              )
           NAME ON CARD                                                                                  ( MAIL IN PAYMENT )



           CARD NUMBER



           EXPIRATION              Month         • Year •


           SECURITY CODE
                                                Q WHERE DO t FIND THIS?




           Your subscription will continue indefinitely unless cancelled by you. Unless you cancel before your free trial
           ends, after your initial subscription commitment period and again after any subsequent subscription
           period, your subscription will automatically continue for the same period and rate you chose when signing
           up for the free trial. By subscribing, you authorize Match.com to charge your credit or debit card upon
           completion of your free trial and again at the beginning of any subsequent subscription period. To cancel
           future subscription periods at any time, go to your "account" page. Learn More

           You, the buyer, may cancel this agreement, without penalty or obligation, at any time prior
           to midnight of the original contract seller's third business day following the original date of
           this contract, excluding Sundays and holidays. To cancel this agreement, mail or deliver a
           signed and dated notice, or send a telegram which states that you, the buyer, are canceling
           this agreement, or words of similar effect. This notice shall be sent to: Match.com, L.L.C.,
           Attn: Cancellations, P.O. Box 12305, Dallas, TX 75225, USA. Please include your Match.com
           username and email address in any correspondence or your refund may be delayed.

           If you send or deliver the notice to cancel your subscription agreement within such three
           day period, we will refund the full amount of your subscription.

           For information regarding cancellation on death and disability, click here.




              O By checking this box, 1 affirm: I agree to the Match.com terms of use.




    About Hatch.cc          Online Dating Safely Tips   Help/FAQs                 V Match.c                    Advertise on Match.com
                                                        Profile Assist                                         Become an Affiliate
                                                                                                                                              Bue :i7K;
    Tsrms of Use            Dating Aftides & Advice
                                                                                  a
    Vour Privacy            How Online Dating Works      Contact Us                                            Promotions & Sponsorships     Q
    Media Room                                           Site Map
                                                                                 ii G it sub                   Business Development
    Carsers                                              Match Intern             I
                                                                                                                                             IS

    g Copyright 201 1Match.com. LLC. .vdaO-SqSfdaO-IqBsdaO-1q3

    partner sites-   Chemistry | Domania 1 Expedia ! GatSmart| Hotels 1 Hoti
        Case 4:18-cv-01060-YGR
Case 2:15-cv-03911-PA-MRW       Document
                             Document 12-2250-2
                                            Filed Filed 03/30/20
                                                  05/29/15   PagePage  22 of
                                                                 5 of 12     33 ID #:64
                                                                          Page




                      EXHIBIT 3
Case    Case
        of Use4:18-cv-01060-YGR
     2:15-cv-03911-PA-MRW
  Terms                          Document
                              Document 12-2250-2
                                             Filed Filed 03/30/20
                                                   05/29/15   PagePage  23 of
                                                                  6 of 12     33
                                                                           Page   ID1#:65
                                                                               Page  of?




                                                                            Home    Search      Matches      Connections      Messages   Profile      Sign In

                                                                                                                                         mobile      invite friends



    Match.com Terms of Use Agreement
    Last revised on September 7, 2011


   Welcome to Match.com, the service for single adults to meet each other online, operated by Match.com, L.L.C.
   ("Match.com"). By using the Match.com Website, (the "Website") you agree to be bound by these Terms of Use (this
   "Agreement"), whether or not you register as a member of Match.com ("Member"). If you wish to become a Member and
   make use of the Match.com service (the "Service"), please read these Terms of Use. If you object to anything in this
   Agreement or the Match.com Privacy Policy, do not use the Website or the Service.


      1. Acceptance of Terms of Use Agreement.
              a. Electronic Agreement. This Agreement is an electronic contract that sets out the legally binding terms of
                 your use of the Website and your membership in the Service. This Agreement may be modified by
                 Match.com from time to time, such modifications to be effective upon posting by Match.com on the Website.
                 This Agreement includes Match.com's Acceptable Use Policy for Content Posted on the Website, Match.com's
                 Privacy Policy, Match.com's subscription policies and any notices regarding the Website. By accessing the
                 Website or becoming a Member, you accept this Agreement and agree to ail of the terms, conditions and
                 notices contained or referenced herein.


             b. Electronic Form. By accessing the Website or becoming a Member, you consent to have this Agreement
                provided to you in electronic form.


              c. Non-electronic Copy. You have the right to receive this Agreement in non-electronic form. You may
                 request a non-electronic copy of this Agreement either before or after you electronically sign the Agreement.
                 To receive a non-electronic copy of this Agreement, please Contact Us online or send a letter and self-
                 addressed stamped envelope to: Match.com, P.O. Box 25458, Dallas, TX 75225.


             d.   Withdrawing Your Consent. You have the right at any time to withdraw your consent to have this
                  Agreement provided to you in electronic form.

                     i. Effect. Should you choose to withdraw your consent to have this Agreement provided to you in
                        electronic form, we will discontinue your then-current username and password. This means that you
                        will not have the right to use the Service unless, and until, we issue you a new username and
                        password. We only will issue you a new username and password after we receive a signed copy of a
                        non-electronic version of this Agreement, which we will send to you upon request.


                    ii. Notice. To withdraw your consent and/or request a non-electronic copy of this Agreement, please
                        Contact Us online or send a letter and self-addressed stamped envelope to: Match.com, P.O. Box
                        25458, Dallas, TX 75225.


                   iii. Effective Timing. Your withdrawal of consent shall be effective within a reasonable time after we
                        receive your withdrawal notice described above. Your withdrawal of consent will not affect the legal
                        validity or enforceability of the Agreement provided to, and electronically signed by, you prior to the
                        effective date of your withdrawal.


             e.   Access and Retention. In order to access and retain this electronic Agreement, you must have access to
                  the World Wide Web, either directly or through devices that access web-based content, and pay any service
                  fees associated with such access. In addition, you must use all equipment necessary to make such
                  connection to the World Wide Web, including a computer and modem or other access device. Please print a
                  copy of this document for your records. To retain an electronic copy of this Agreement, you may save it into
                  any word processing program. Via, the Website, we will notify you of any changes in the hardware or
                  software requirements needed to access and/or retain this Agreement that create a material risk that you
                  will not be able to continue to access and/or retain this electronic Agreement.


      2.   Eligibility.
           You must be at least eighteen (18) years of age and single or separated from your spouse to register as a member
           of Match.com or use the Website. Membership in the Service is void where prohibited. By using the Website, you
           represent and warrant that you have the right, authority and capacity to enter into this Agreement and to abide by
           all of the terms and conditions of this Agreement. If you become a Member, you represent and warrant that you
           have never been convicted of a felony and that you are not required to register as a sex offender with any
           government entity.

      3.   Membership and Subscription; Pricing.
           You may become a Member of the Service at no cost. As a Member, you will have the ability to participate in some,
           but not all, of the features and services available within the Service. In order to access additional features and
           services, including the ability to communicate with other Members, you must become a paying subscriber to the
           Service. Please see Subscribe for a description of the current subscription plans and their prices. Please note that
      '    the subscription policies that are disclosed to you in subscribing to the service are deemed part of this Agreement.




  http://www.match.com/registration/membagr.aspx?lid=4                                                                                             1/10/2012
Case    Case
        of Use4:18-cv-01060-YGR
     2:15-cv-03911-PA-MRW
  Terms                          Document
                              Document 12-2250-2
                                             Filed Filed 03/30/20
                                                   05/29/15   PagePage  24 of
                                                                  7 of 12     33
                                                                           Page  ID2#:66
                                                                               Page  of 7




          Please see Section 12 below for a description of such policies. For purposes of this Agreement the term "Member"
          includes subscribers, unless where its usage Indicates otherwise. From time to time, Match.com may remove the
          profiles of non-subscribers.

     4. Term.
          This Agreement will remain in full force and effect while you use the Website and/or are a Member. You may
          terminate your membership and/or subscription at any time, for any reason, by following the instructions on the
          Resign pages in "Account Settings" on your profile page, or you may Contact Us online or send Match.com written
          notice of termination to Match.com, P.O. Box 25458, Dallas, TX 75225. If you resign or cancel your membership
          and/or subscription via the Match.com site, to help Match.com analyze and improve the Service, you may be asked
          to provide a reason for your resignation/cancellation. You may bypass this brief resignation survey page and
          continue the resignation/cancellation process by clicking the "Continue Cancellation" or other similar button on the
          page. If you terminate your subscription, your subscription will remain active until the end of your then-current
          subscription period (that is, the subscription period through which you had paid prior to your termination).
          Match.com may terminate your membership and/or subscription by sending notice to you at the email address you
          provide in your application for membership, or such other email address as you may later provide to Match.com. If
          Match.com terminates your membership in the Service because you have breached this Agreement, you will not be
          entitled to any refund of unused subscription fees. All decisions regarding the termination of accounts shall be
          made in the sole discretion of Match.com. Match.com is not required to provide you notice prior to terminating your
          membership and/or subscription. Match.com is not required, and may be prohibited, from disclosing a reason for
          the termination of your account. After your membership or subscription is terminated, all terms that by their nature
          may survive termination of this Agreement shall be deemed to survive such termination.

     5. Non-commercial Use by Members.
          The Website is for the personal use of individual Members only and may not be used in connection with any
          commercial endeavors. Organizations, companies, and/or businesses may not become Members and should not use
          the Service or the Website for any purpose. Illegal and/or unauthorized uses of the Website, including collecting
          usernames and/or email addresses of members by electronic or other means for the purpose of sending unsolicited
          email and unauthorized framing of or linking to the Website may be investigated, and appropriate legal action will
          be taken, including without limitation, civil, criminal, and injunctive redress. Use of the Website is with the
          permission of Match.com, which may be revoked at any time, for any reason, in Match.com's sole discretion.

     6.   Account Security.
          You are responsible for maintaining the confidentiality of the username and password that you designate during the
          Registration process, and you are fully responsible for all activities that occur under your username and password.
          You agree to (a) immediately notify Match.com of any unauthorized use of your username or password or any
          other breach of security, and (b) ensure that you exit from your account at the end of each session. Match.com will
          not be liable for any loss or damage arising from your failure to comply with this provision. You should use
          particular caution when accessing your account from a public or shared computer so that others are not able to
          view or record your password or other personal information. If you share your computer with others, you may wish
          to consider disabling your auto-sign in feature if you have linked your Window's Live ID to your Match.com account.

     7.   Your Interactions with Other Members.

            a. YOU ARE SOLELY RESPONSIBLE FOR YOUR INTERACTIONS WITH OTHER
               MEMBERS. YOU UNDERSTAND THAT MATCH.COM CURRENTLY DOES NOT
               CONDUCT CRIMINAL BACKGROUND CHECKS ON ITS MEMBERS.
               MATCH.COM ALSO DOES NOT INQUIRE INTO THE BACKGROUNDS OF ALL
               OF ITS MEMBERS OR ATTEMPT TO VERIFY THE STATEMENTS OF ITS
               MEMBERS. MATCH.COM MAKES NO REPRESENTATIONS OR WARRANTIES
               AS TO THE CONDUCT OF MEMBERS OR THEIR COMPATIBILITY WITH ANY
               CURRENT OR FUTURE MEMBERS. MATCH.COM RESERVES THE RIGHT TO
               CONDUCT ANY CRIMINAL BACKGROUND CHECK OR OTHER SCREENINGS
               (SUCH AS SEX OFFENDER REGISTER SEARCHES), AT ANY TIME AND
               USING AVAILABLE PUBLIC RECORDS.


            b. IN NO EVENT SHALL MATCH.COM BE LIABLE FOR ANY DAMAGES
               WHATSOEVER, WHETHER DIRECT, INDIRECT, GENERAL, SPECIAL,
               COMPENSATORY, CONSEQUENTIAL, AND/OR INCIDENTAL, ARISING OUT
               OF OR RELATING TO THE CONDUCT OF YOU OR ANYONE ELSE IN
               CONNECTION WITH THE USE OF THE SERVICE, INCLUDING WITHOUT
               LIMITATION, BODILY INJURY, EMOTIONAL DISTRESS, AND/OR ANY
               OTHER DAMAGES RESULTING FROM COMMUNICATIONS OR MEETINGS
               WITH OTHER REGISTERED USERS OF THIS SERVICE OR PERSONS YOU
               MEET THROUGH THIS SERVICE. YOU AGREE TO TAKE REASONABLE
               PRECAUTIONS IN ALL INTERACTIONS WITH OTHER MEMBERS OF THE
               SERVICE, PARTICULARLY IF YOU DECIDE TO MEET OFFLINE OR IN
               PERSON. IN ADDITION, YOU AGREE TO REVIEW MATCH.COM'S DATING
               SAFETY TIPS PRIOR TO USING THE SERVICE. YOU UNDERSTAND THAT
               MATCH.COM MAKES NO GUARANTEES, EITHER EXPRESS OR IMPLIED,
               REGARDING YOUR ULTIMATE COMPATIBILITY WITH INDIVIDUALS YOU




  http://www.match.com/registration/membagr.aspx?lid=4                                                                           1/10/2012
  Terms
Case    Case
        of Use4:18-cv-01060-YGR
     2:15-cv-03911-PA-MRW        Document
                              Document 12-2250-2
                                             Filed Filed 03/30/20
                                                   05/29/15   PagePage  25 of
                                                                  8 of 12     33
                                                                           PagePage
                                                                                  ID3 #:67
                                                                                      of 7




               MEET THROUGH THE SERVICE. YOU SHOULD NOT PROVIDE YOUR
               FINANCIAL INFORMATION (FOR EXAMPLE, YOUR CREDIT CARD OR BANK
               ACCOUNT INFORMATION) TO OTHER MEMBERS.


     8. Content on Match.com.
           a. Proprietary Rights. Match.com owns and retains all proprietary rights in the Website and the Service. The
              Website contains the copyrighted material, trademarks, and other proprietary information of Match.com, and
              its licensors. Except for that information which is in the public domain or for which you have been given
              written permission, you may not copy, modify, publish, transmit, distribute, perform, display, or sell any
              such proprietary information.


           b. Reliance on Content. Advice, Etc. Opinions, advice, statements, offers, or other information or content
              made available through the Service, but not directly by Match.com, are those of their respective authors,
              and should not necessarily be relied upon. Such authors are solely responsible for such content. Match.com
              does not: (i) guarantee the accuracy, completeness, or usefulness of any information on the
              Service, or (ii) adopt, endorse or accept responsibility for the accuracy or reliability of any
              opinion, advice, or statement made by any party that appears on the Website. Under no
              circumstances will Match.com or its affiliates be responsible for any loss or damage resulting
              from your reliance on information or other content posted on the Website or transmitted to or by
              any Members.


     9.   Content Posted by You on Match.com.
           a. You are solely responsible for the Content that you publish or display (hereinafter, "post") on the Service, or
              transmit to other Members. You will not post on the Service, or transmit to other Members, any defamatory,
              inaccurate, abusive, obscene, profane, offensive, sexually oriented, threatening, harassing, racially offensive,
              or illegal material, or any material that infringes or violates another party's rights (including, but not limited
              to, intellectual property rights, and rights of privacy and publicity). You will not provide inaccurate,
              misleading or false information to the Company or to any other Member. If information provided to
              Match.com, or another Member, subsequently becomes inaccurate, misleading or false, you will promptly
              notify Match.com of such change.


           b. You understand and agree that Match.com may review and delete any content, messages, double-blind
              emails, photos or profiles (collectively, "Content"), in each case in whole or in part, that in the sole judgment
              of Match.com violate this Agreement or which might be offensive, illegal, or that might violate the rights,
              harm, or threaten the safety of Members.


           c. By posting Content to any public area of Match.com, you automatically grant, and you represent and warrant
              that you have the right to grant, to Match.com, its affiliates, licensees and successors, an irrevocable,
              perpetual, non-exclusive, fully paid, worldwide license to use, copy, perform, display, reproduce, adapt,
              modify and distribute such information and content and to prepare derivative works of, or incorporate into
              other works, such information and content, and to grant and authorize sublicenses of the foregoing. You
              further represent and warrant that public posting and use of your content by Match.com will not infringe or
              violate the rights of any third party.


           d. The following is a partial list of the kind of Content that is illegal or prohibited on the Website. Match.com
              reserves the right to investigate and take appropriate legal action in its sole discretion against anyone who
              violates this provision, including without limitation, removing the offending communication from the Service
              and terminating the membership of such violators. It includes, but is not limited to. Content that:

            • is patently offensive to the online community, such as Content that promotes racism, bigotry, hatred or
              physical harm of any kind against any group or individual;
            • harasses or advocates harassment of another person;
            • involves the transmission of "junk mail", "chain letters," or unsolicited mass mailing or "spamming";
            • promotes information that is false, misleading or promotes illegal activities or conduct that is abusive,
              threatening, obscene, defamatory or libelous;
            • promotes an illegal or unauthorized copy of another person's copyrighted work, such as providing pirated
              computer programs or links to them, providing information to circumvent manufacture-installed copy-protect
              devices, or providing pirated images, audio or video, or links to pirated images, audio or video files;
            • contains restricted or password only access pages, or hidden pages or images (those not linked to or from
              another accessible page);
            • provides material that exploits people under the age of 18 in a sexual or violent manner, or solicits personal
              information from anyone under the age of 18;
            • provides instructional information about illegal activities such as making or buying illegal weapons, violating
              someone's privacy, or providing or creating computer viruses;
            • solicits passwords or personal identifying information for commercial or unlawful purposes from other users;
              and
            • engages in commercial activities and/or sales without our prior written consent such as contests,
              sweepstakes, barter, advertising, and pyramid schemes.




  http;//www.match.com/registration/membagr.aspx?lid=4                                                                             1/10/2012
Case    Case
        of Use4:18-cv-01060-YGR
     2:15-cv-03911-PA-MRW
  Terms                          Document
                              Document 12-2250-2
                                             Filed Filed 03/30/20
                                                   05/29/15   PagePage  26 of
                                                                  9 of 12     33
                                                                              Page
                                                                           Page  ID4 #:68
                                                                                     of 7




            e. Your use of the Service, including but not limited to the Content you post on the Service, must be in
               accordance with any and all applicable laws and regulations.


             f. You may not include in your Member profile any telephone numbers, street addresses, last names, URLs or
                email addresses.


            g.   You may not engage in advertising to, or solicitation of, other Members. This includes but is not limited to
                 solicitation or advertising to buy or sell any products or services through the Service or to attend parties or
                 other social functions or networking for commercial purposes. You may not transmit any chain letters or junk
                 email to other Members. Although Match.com cannot monitor the conduct of its Members off the Website, it
                 is also a violation of these rules to use any information obtained from the Service in order to harass, abuse,
                 or harm another person, or in order to contact, advertise to, solicit, or sell to any Member without their prior
                 explicit consent. In order to protect our Members from such advertising or solicitation, we reserve the right
                 to restrict the number of emails which a Member may send to other Members in any 24-hour period to a
                 number which we deem appropriate in our sole discretion.


            h.   All information you include in your Member profile must be accurate, current and complete.


    10.   Prohibited Activities.
          Match.com reserves the right to investigate and terminate your membership if you have misused the Service, or
          behaved in a way which could be regarded as inappropriate or whose conduct is unlawful or illegal. The following is
          a partial list of the type of actions that you may not engage in with respect to the Service:

      • You will not impersonate any person or entity.
      • You will not "stalk" or otherwise harass any person.
      • You will not express or imply that any statements you make are endorsed by Match.com without our specific prior
        written consent.
      • You will not use any robot, spider, site search/retrieval application, or other manual or automatic device or process
        to retrieve, index, "data mine", or in any way reproduce or circumvent the navigational structure or presentation of
        the Service or its contents.
      • You will not post, distribute or reproduce in any way any copyrighted material, trademarks, or other proprietary
        information without obtaining the prior consent of the owner of such proprietary rights.
      • You will not remove any copyright, trademark or other proprietary rights notices contained In the Service.
      • You will not interfere with or disrupt the Services or the site or the servers or networks connected to the Services
        or the site.
      • You will not post, email or otherwise transmit any material that contains software viruses or any other computer
        code, files or programs designed to interrupt, destroy or limit the functionality of any computer software or
        hardware or telecommunications equipment.
      • You will not forge headers or otherwise manipulate identifiers in order to disguise the origin of any information
        transmitted through the Service.
      • You will not "frame" or "mirror" any part of the Service or the Website, without Match.corn's prior written
        authorization. You also shall not use meta tags or code or other devices containing any reference to Match.com or
        the Service or the site in order to direct any person to any other web site for any purpose.
      • You will not modify, adapt, sublicense, translate, sell, reverse engineer, decipher, decompile or otherwise
        disassemble any portion of the Service or the Website or any software used on or for the Service or cause others to
        do so.

    11. Customer Service.
          Match.com provides assistance and guidance through its customer care representatives. When communicating with
          our customer care representatives, you may not to be abusive, obscene, profane, offensive, sexist, threatening,
          harassing, racially offensive, or otherwise behave inappropriately. Telephone calls between you and our customer
          care representatives may be recorded for quality assurance purposes. If we feel that your behavior towards any of
          our customer care representatives or other employees is at any time threatening or offensive, we reserve the right
          to immediately terminate your membership and you will not be entitled to any refund of unused subscription fees.

    12.   Subscriptions; Charges on Your Billing Account.
            3. BHIinq and Payment. Match.com bills you through an online account (your "Billing Account") for use of the
               Service. You agree to pay Match.com all charges at the prices you agreed to for any use of the Service by
               you or other persons (including your agents) using your Billing Account, and you authorize Match.com to
               charge your chosen payment provider (your "Payment Method") for the Service. You agree to make payment
               using that selected Payment Method. Match.com may correct any billing errors or mistakes that it makes
               even if it has already requested or received payment. This Section 12 includes any agreements you made
               with Match.com on the Website when becoming a Member or subscribing to the Service. The terms of your
               payment will be based on your Payment Method and may be determined by agreements between you and
               the financial institution, credit card issuer or other provider of your chosen Payment Method.


            b.   Automatic Renewal. Your subscription will continue indefinitely until cancelled by you. After your initial
                 subscription commitment period, and again after any subsequent subscription period, your subscription will
                 automatically continue for an additional equivalent period, at the price you agreed to when subscribing. You
                 agree that your account will be subject to this automatic renewal feature. If you do not wish your account to
                 renew automatically, or if you want to change or terminate your subscription, please log in and go to the




  http://www.match.com/registration/membagr.aspx?licl=4                                                                             1/10/2012
Case     Case
         of Use4:18-cv-01060-YGR
     2:15-cv-03911-PA-MRW
   Terms                         Document
                              Document 12-2 250-2  Filed 03/30/20
                                             Filed 05/29/15  Page Page  27 ofPage
                                                                  10 of 12    33
                                                                               PageID #:69
                                                                                    5 of 7




                 "Change / Cancel Membership" (or similar) page on your "Account Settings" page. If you cancel your
                 subscription, you may use your subscription until the end of your then-current subscription term; your
                 subscription will not be renewed after your then-current term expires. However, you won't be eligible for a
                 prorated refund of any portion of the subscription fee paid for the then-current subscription period. By
                 subscribing, you authorize Match.com to charge your Payment Method now and again at the beginning of
                 any subsequent subscription period. You also authorize Match.com to charge you for any sales or similar
                 taxes that may be imposed on your subscription payments. Upon the renewal of your subscription, if
                 Match.com does not receive payment from your Payment Method provider, (i) you agree to pay all amounts
                 due on your Billing Account upon demand, and/or (ii) you agree that Match.com may either terminate or
                 suspend your subscription and continue to attempt to charge your Payment Method provider until payment is
                 received (upon receipt of payment, your account will be activated and for purposes of automatic renewal,
                 your new subscription commitment period will begin as of the day payment was received).


              c. Current Information. You must provide current, complete and accurate information for your Billing
                 Account. You must promptly update all information to keep your Billing Account current, complete and
                 accurate (such as a change in billing address, card number or expiration date), and you must promptly notify
                 Match.com if your Payment Method is canceled (including if you lose your card or it is stolen), or if you
                 become aware of a potential breach of security (such as an unauthorized disclosure or use of your name or
                 password). Changes to such information can be made at "Account Settings" on the Website. If you fail to
                 provide Match.com any of the foregoing information, you agree that you are responsible for fees accrued
                 under your Billing Account. In addition, you authorize us to obtain updated or replacement expiration dates
                 and card numbers for you credit or debit card as provided by your credit or debit card issuer.


             d. Reaffirmation of Authorization. Your non-termination or continued use of the Service reaffirms that
                Match.com is authorized to charge your Payment Method. Match.com may submit those charges for payment
                and you will be responsible for such charges. This does not waive Match,corn's right to seek payment directly
                from you. Your charges may be payable in advance, in arrears, per usage, or as otherwise described when
                you initially subscribed to the Service.


             e. Free Trials and Other Promotions. Anv free trial or other promotion that provides subscriber-level access
                to the Service must be used within the specified time of the trial. You must cancel your subscription before
                the end of the trial period in order to avoid being charged a subscription fee. If you cancel prior to the end of
                the trial period and are inadvertently charged for a subscription, please contact Customer Care to have the
                charges reversed.


     13.   Modifications to Service.
           Match.com reserves the right at any time to modify or discontinue, temporarily or permanently, the Service (or any
           part thereof) with or without notice. You agree that Match.com shall not be liable to you or to any third party for
           any modification, suspension or discontinuance of the Service.

     14.   Blocking of IP Addresses.
           In order to protect the integrity of the Service, Match.com reserves the right at any time in its sole discretion to
           block Members from certain IP addresses from accessing the Website.

     is. Copyright Policy.
           You may not post, distribute, or reproduce in any way any copyrighted material, trademarks, or other proprietary
           information without obtaining the prior written consent of the owner of such proprietary rights. Without limiting the
           foregoing, if you believe that your work has been copied and posted on the Service in a way that constitutes
           copyright infringement, please provide our Copyright Agent with the following information: an electronic or physical
           signature of the person authorized to act on behalf of the owner of the copyright interest; a description of the
           copyrighted work that you claim has been infringed; a description of where the material that you claim is infringing
           is located on the Website; your address, telephone number, and email address; a written statement by you that
           you have a good faith belief that the disputed use is not authorized by the copyright owner, its agent, or the law; a
           statement by you, made under penalty of perjury, that the above information in your notice is accurate and that
           you are the copyright owner or authorized to act on the copyright owner's behalf. Match.com's Copyright Agent for
           notice of claims of copyright infringement can be reached as follows: copyright@match.com or Match.com Legal,
           P.O. Box 25458, Dallas, TX 75225.

     16. Member Disputes.
           You are solely responsible for your interactions with other Match.com Members. Match.com reserves the right, but
           has no obligation, to monitor disputes between you and other Members.

     17.   Privacy and Communications.
           Use of the Website and/or the Service is also governed by our Privacy Policy. When you become a Member, you
           agree and consent to receive email messages from us. These emails may be transactional or relationship
           communications relating to the Service, such as administrative notices and service announcements or changes, or
           emails containing commercial offers, promotions or special offers from us. Please see the Match.com Privacy Policy
           for more information regarding these communications.

     is. Disclaimers.
             a. Match.com is not responsible for any incorrect or inaccurate Content posted on the Website or in connection
                with the Service, whether caused by users of the Website, Members or by any of the equipment or
                programming associated with or utilized in the Service. Match.com is not responsible for the conduct,
                whether online or offline, of any user of the Website or Member of the Service. Match.com assumes
                no responsibility for any error, omission, interruption, deletion, defect, delay in operation or transmission.




   http://www.match.coin/registration/membagr.aspx?licM-                                                                            1/10/2012
  Terms
Case    Case
        of Use4:18-cv-01060-YGR
     2:15-cv-03911-PA-MRW       Document
                             Document 12-2 250-2  Filed 03/30/20
                                            Filed 05/29/15  Page Page  28 ofPage
                                                                 11 of 12    33
                                                                              PageID
                                                                                   6 of 7
                                                                                     #:70


                 communications line failure, theft or destruction or unauthorized access to, or alteration of, user or Member
                 communications. Match.com is not responsible for any problems or technical malfunction of any telephone
                 network or lines, computer online systems, servers or providers, computer equipment, software, failure of
                 email or players on account of technical problems or traffic congestion on the Internet or at any Website or
                 combination thereof, including injury or damage to users and/or Members or to any other person's computer
                 related to or resulting from participating or downloading materials in connection with the Web and/or in
                 connection with the Service. Under no circumstances will Match.com or any of its affiliates, advertisers,
                 promoters or distribution partners be responsible for any loss or damage, including personal injury or death,
                 resulting from anyone's use of the Website or the Service, any Content posted on the Website or transmitted
                 to Members, or any interactions between users of the Website, whether online or offline. The Website and
                 the Service are provided "AS-IS" and Match.com expressly disclaims any warranty of fitness for a particular
                 purpose or non-infringement. Match.com cannot guarantee and does not promise any specific results from
                 use of the Website and/or the Service.


             b. In addition to the preceding paragraph and other provisions of this Agreement, any advice that may be
                posted on the Website is for informational and entertainment purposes only and is not intended to replace or
                substitute for any professional financial, medical, legal, or other advice. Match.com makes no
                representations or warranties and expressly disclaims any and all liability concerning any treatment, action
                by, or effect on any person following the information offered or provided within or through the Website. If
                you have specific concerns or a situation arises in which you require professional or medical advice, you
                should consult with an appropriately trained and qualified specialist.


     19.   Links.
           The Service may provide, or third parties may provide, links to other World Wide Web sites or resources. Because
           Match.com has no control over such sites and resources, you acknowledge and agree that Match.com is not
           responsible for the availability of such external sites or resources, and does not endorse and is not responsible or
           liable for any Content, advertising, products or other materials on or available from such sites or resources. You
           further acknowledge and agree that Match.com shall not be responsible or liable, directly or indirectly, for any
           damage or loss caused or alleged to be caused by or in connection with the use of, or reliance upon, any such
           Content, goods or services available on or through any such site or resource.

     20.   Linked Accounts
           Match.com permits you to associate a Match.com username and password with your Window's Live ID. When you
           establish a linked account, you can sign into Window's Live or AOL ScreenName and automatically sign into
           Match.com at the same time. Match.com is not responsible for the operation or functionality of Window's Live or
           AOL ScreenName. Microsoft is a registered trademark of Microsoft Corporation and AOL is a registered trademark of
           America Online, Inc.

     21.   Limitation on Liability.
           Except in jurisdictions where such provisions are restricted, in no event will Match.com be liable to you or any third
           person for any indirect, consequential, exemplary, incidental, special or punitive damages, including also lost profits
           arising from your use of the Web site or the Service, even if Match.com has been advised of the possibility of such
           damages. Notwithstanding anything to the contrary contained herein. Match.com's liability to you for any cause
           whatsoever, and regardless of the form of the action, will at all times be limited to the amount paid, if any, by you
           to Match.com for the Service during the term of membership.

     22.   U.S. Export Controls.
           Software from this Website (the "Software") is further subject to United States export controls. No Software may
           be downloaded from the Website or otherwise exported or re-exported (i) into (or to a national or resident of)
           Cuba, Iraq, Libya, North Korea, Iran, Syria, or any other Country to which the U.S. has embargoed goods; or (ii) to
           anyone on the U.S. Treasury Department's list of Specially Designated Nationals or the U.S. Commerce
           Department's Table of Deny Orders. By downloading or using the Software, you represent and warrant that you are
           not located in, under the control of, or a national or resident of any such country or on any such list.

     23.   Arbitration and Governing Law.
             a. Arbitration Agreement. The exclusive means of resolving any dispute or claim arising out of or relating to
                this Agreement (including any alleged breach thereof), the Service, or the Website shall be BINDING
                ARBITRATION administered by the American Arbitration Association. The one exception to the exclusivity
                of arbitration is that you have the right to bring an individual claim against Match.com in a small-claims
                court of competent jurisdiction. But whether you choose arbitration or small-claims court, you may not under
                any circumstances commence or maintain against Match.com any class action, class arbitration, or other
                representative action or proceeding.


             b. Notice of Rights. By using the Website or the Service in any manner, you agree to the above arbitration
                agreement. In doing so, YOU GIVE UP YOUR RIGHT TO GO TO COURT to assert or defend any claims
                between you and Match.com (except for matters that may be taken to small-claims court). YOU ALSO GIVE
                UP YOUR RIGHT TO PARTICIPATE IN A CLASS ACTION OR OTHER CLASS PROCEEDING. Your rights
                will be determined by a NEUTRAL ARBITRATOR, NOT A JUDGE OR JURY. You are entitled to a fair
                hearing before the arbitrator. The arbitrator can grant any relief that a court can, but you should note that
                arbitration proceedings are usually simpler and more streamlined than trials and other judicial proceedings.
                Decisions by the arbitrator are enforceable in court and may be overturned by a court only for very limited
                reasons. For details on the arbitration process, see our Arbitration Procedures.


             c. Court Proceedings. Any proceeding to enforce this arbitration agreement, including any proceeding to




  http://www.match.com/registration/membagr.aspx?lid=4                                                                               1/10/2012
Case    Case
        of Use4:18-cv-01060-YGR
     2:15-cv-03911-PA-MRW
  Terms                         Document
                             Document 12-2 250-2  Filed 03/30/20
                                            Filed 05/29/15  Page Page  29 ofPage
                                                                 12 of 12    33
                                                                              PageID
                                                                                   7 of 7
                                                                                     #:71


                       confirm, modify, or vacate an arbitration award, may be commenced in any court of competent jurisdiction.
                       In the event that this arbitration agreement is for any reason held to be unenforceable, any litigation against
                       Match.com (except for small-claims court actions) may be commenced only in the federal or state courts
                       located in Dallas County, Texas. You hereby irrevocably consent to the jurisdiction of those courts for such
                       purposes.


                 d. Governing Law. This Agreement, and any dispute between you and Match.com, shall be governed by the
                    laws of the state of Texas without regard to principles of conflicts of law, provided that this arbitration
                    agreement shall be governed by the Federal Arbitration Act.


      24.    Indemnity by You.
             You agree to indemnify and hold Match.com, its subsidiaries, affiliates, officers, agents, and other partners and
             employees, harmless from any loss, liability, claim, or demand, including reasonable attorney's fees, made by any
             third party due to or arising out of your use of the Service in violation of this Agreement and/or arising from a
             breach of this Agreement and/or any breach of your representations and warranties set forth above.

      25.    No Third Party Beneficiaries.
             You agree that, except as otherwise expressly provided in this Agreement, there shall be no third party
             beneficiaries to this Agreement.

      26.    Other and Amendments.
             This Agreement contains the entire agreement between you and Match.com regarding the use of the Website
             and/or the Service. If any provision of this Agreement is held invalid, the remainder of this Agreement shall
             continue in full force and effect. This Agreement is subject to change by Match.com at any time. If you are a non-
             subscribing Member at the time of any change, the revised terms will be effective upon posting on the Match.com
             website and your use of the Service after such posting will constitute acceptance by you of the revised Agreement.
             If you are a subscribing Member at the time of any change, this Agreement will continue to govern your
             membership until such time that you renew your subscription as contemplated by Section 12. If you continue your
             subscription, your renewal will constitute acceptance by you of the revised Agreement. Alternatively, if you
             terminate your subscription at such time, your use of the Service after your termination will constitute acceptance
             by you of the Agreement.

    Please Contact Us with any questions regarding this agreement. Match.com is a trademark of Match.com, L.L.C.

    I HAVE READ THIS AGREEMENT AND AGREE TO ALL OF THE PROVISIONS CONTAINED ABOVE.




    About Match.com          Online Dating Safety Tips         Help/FAQs                   Match.com Guarantee    Advertise on Match.com
    Terms of Use**           Dating Articles & Advice          Profile Assistance                                 Become an Affiliate
                                                                                           Mobile
    Your Privacy             How Online Dating Works           Contact Us                                         Promotions & Sponsorships
                                                                                           Gift Subscriptions
    Media Room               Success Stories                   Site Map                                           Business Development
    Careers                  Relationship Tips                 Match International         ProfilePro


    ** Our Terms of Use Agreement was revised 9/7/2011.

    © Copyright 2012 Match.com, L.L.C. wdal-050fdal-005sda 1-806

    partner sites:   Yahoo Personals 1 50+ Dating i Black Dating j SingleParents j Christian Dating ] Personals




  http;//www.match.com/registration/membagr.aspx?lid=4                                                                                        1/10/2012
Case 4:18-cv-01060-YGR Document 250-2 Filed 03/30/20 Page 30 of 33




                     EXHIBIT 10
       Case 4:18-cv-01060-YGRDocument
Case 3:14-cv-01583-GPC-KSC     Document 250-2
                                      15-5     Filed
                                           Filed     03/30/20
                                                 09/15/14      Page 31 ofPage
                                                            PageID.115    33 1 of 3




                                                                   Exhibit B Page 4
       Case 4:18-cv-01060-YGRDocument
Case 3:14-cv-01583-GPC-KSC     Document 250-2
                                      15-5     Filed
                                           Filed     03/30/20
                                                 09/15/14      Page 32 ofPage
                                                            PageID.116    33 2 of 3




                                                                   Exhibit B Page 5
       Case 4:18-cv-01060-YGRDocument
Case 3:14-cv-01583-GPC-KSC     Document 250-2
                                      15-5     Filed
                                           Filed     03/30/20
                                                 09/15/14      Page 33 ofPage
                                                            PageID.117    33 3 of 3




                                                                   Exhibit B Page 6
